DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities: 
Claims 1, 7, and 13 recite “information that how long a user plans to perform an exercise” and should read “information about how long a user plans to perform an exercise”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
battery acquisition device which acquires in claim 1,
a time information acquisition device which acquires in claim 1,
an electric power control device which controls in claim 1
a time information acquisition device which acquires in claim 3,
battery acquisition device step of acquiring in claim 7,
a time information acquisition device step of acquires in claim 7,
an electric power control device step of controlling in claim 7,
battery acquisition device process of acquiring in claim 13,
a time information acquisition device process of acquires in claim 13,
an electric power control device process of controlling in claim13,

The structure for the battery acquisition device is a CPU [0014] and paragraphs [0040-44].
The structure for the electric power control device is a CPU [0014] and paragraphs [0045-49].
The structure for the time information acquisition device is a radio communication module or a display device paragraphs [0027, 36-37].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter because the invention is directed to a signal.  The claims are for a "computer-readable medium".  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The applicant does not specifically reference “a computer-readable recording medium which records therein a program which works to make a computer” other than in the claims. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bier et al. (WO 9963360) .
Regarding claim 1, Bier teaches
An exercise information acquisition equipment comprising:  
5a battery remaining amount acquisition device which acquires a battery remaining amount of a battery which is built in the exercise information acquisition equipment; (pg. 3, lines 28-30, “The digital processor may be configured to periodically measure a remaining capacity of the battery”, pg. 2, lines 13-16, “ The distance tracking device may be embodied in a wrist wear device having a casing and a wrist strap, with the display on a face of the casing, and the signal processor, the timer and the digital processor located in the casing.” and pg. 6, lines 9-11, “The distance tracking device is particularly suited for athletic activities involving long-distance travel, such as running, hiking, biking, skiing, rowing, walking and in-line skating”)
a time information acquisition device which acquires information relating to an exercise time which is 10information that how long a user plans to perform an exercise; and (pg. 13, lines 16-18, “The expected operating time is the anticipated duration of the event, and it may be entered by the wearer or retrieved from the log of previous events stored in the database.”)
an electric power control device which controls an operation pertaining to a reduction in power consumption of the exercise information acquisition equipment on the basis 15of the battery remaining amount and the information relating to the exercise time, wherein (Fig. 6, pgs. 3-4, “The digital processor may be configured to periodically measure a remaining capacity of the battery, to determine a remaining activity duration, and to determine a new sampling rate so to provide an optimal accuracy over the remaining activity duration given the remaining capacity of the battery. A user may select between a first mode in which the sampling rate cannot be reduced below a preselected sampling rate, and a second mode in which the sampling rate can be reduced below the preselected sampling rate. The digital processor may be configured to measure a power consumption rate, and to determine a new sampling rate so to provide an optimal accuracy over the anticipated activity duration given the capacity of the battery and the power consumption rate. 
in a case where the battery remaining amount is sufficient for the exercise time for which the user plans to perform the exercise, the electric power control device 20does not perform the operation pertaining to the reduction in power consumption of the exercise information acquisition equipment. (pg. 15, “Every three to five minutes the power algorithm 64 measures the remaining battery capacity, the expected remaining operating time, and the current rate of power consumption. … Specifically, if the battery capacity circuit 47 detects that the battery is low, the power algorithm may switch to the coarse mode and wearer may be alerted by a flashing icon or an audible alarm.” In other words, if the battery capacity is low for the amount of time left to exercise, the sampling rate will be slowed, otherwise the sampling rate will remain unchanged.)
Regarding claim 2, Bier teaches wherein the exercise is a running exercise including walking and- 19 - the time information acquisition device acquires a scheduled running time for running that the user plans to perform. (pg. 6, lines 9-11, “The distance tracking device is particularly suited for athletic activities involving long-distance travel, such as running, hiking, biking, skiing, rowing, walking and in-line skating” and pg. 13, lines 16-18, “The expected operating time is the anticipated duration of the event, and it may be entered by the wearer or retrieved from the log of previous events stored in the database.”)
Regarding claim 3, Bier teaches further comprising: an average running speed acquisition device which acquires an average running speed of the running exercises that the user performed in the past, wherein 10the time information acquisition device acquires a scheduled running distance of running that the user plans to perform and acquires the scheduled running time on the basis of the average running speed and the scheduled running distance. (pg. 14, “If the same course or route is traveled at a later date, the event statistics log may be used in the initialization step 80 …  statistics for the event, such as total distance traveled, average speed, time above or below a target goal, average heart rate, calories burned”)
Regarding claim 4, Bier teaches further comprising: a sensor which measures an exercising state of the user for acquisition of information relating to the 20exercise that the user plan to perform, wherein the electric power control device controls a sampling rate of the sensor. (Fig. 3, pg. 8-9, “The microprocessor 40 converts the GPS signals received by the antenna 42 into velocity, speed and location information that is then used to generate an accurate measurement of the distance traveled by the wearer. … The GPS sampling rate is controlled by the power algorithm 64, as described below in greater detail.”)
As to claims 7 and 13, Bier teaches these claims according to the reasoning provided in claim 1.
As to claims 8 and 14, Bier teaches these claims according to the reasoning provided in claim 2.
As to claims 9 and 15, Bier teaches these claims according to the reasoning provided in claim 3.
As to claims 10 and 16, Bier teaches these claims according to the reasoning provided in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier in view of Cronin et al. (US 20180113498).
Regarding claim 5, Bier teaches calculating the remaining battery but does not discuss using a table relating remaining battery capacity with sensor sampling rate.
Cronin teaches further comprising: a management table (Fig. 9A) that each piece of measurable time information per predetermined capacity of the battery - 20 -is set in correspondence with each sampling rate of the sensor which is set in advance on the basis of a predetermined sampling rate, ([0084], “embodiment of data that may be stored in a table 900 in a settings database 122, and FIG. 9B is a graph depicting how long the battery should last when sensors are sampled at different frequencies. The table in FIG. 9A includes column header of pulse sensor frequency, battery life estimate, and user settings. According to this embodiment, a maximum sample frequency of the pulse sensor is 10 seconds, a default setting is 5 minutes, and a minimum setting is 15 minutes. The table also includes a current battery life setting of max, and an alert type of text.”)
wherein the electric power control device calculates a 5measurable time at the sampling rate which is set in advance on the basis of the measurable time information per predetermined capacity of the battery which corresponds to the sampling rate which is set in advance and the battery remaining amount and in a case where the measurable time is 10shorter than the scheduled running time, lowers the sampling rate of the sensor. ([0084], “The table in FIG. 9A includes column header of pulse sensor frequency, battery life estimate, and user settings. According to this embodiment, a maximum sample frequency of the pulse sensor is 10 seconds, a default setting is 5 minutes, and a minimum setting is 15 minutes. The table also includes a current battery life setting of max, and an alert type of text. The plots of the graphs depicted in FIG. 9B illustrate how quickly the energy in the battery should change over time. When the battery life is predicted to not last until a next charge cycle, a text message may be sent to the mobile device of the user informing the user to charge the wearable device 102 or change a setting.”)
Bier and Cronin are analogous art. Cronin is cited to teach a similar concept of modifying sensor sample rates to control power consumption.  Based on Cronin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bier to use a table to relate sampling rate to battery capacity.  Furthermore, being able to use a table to relate battery capacity and sampling rate improves on Bier by being able to reduce power consumption to maintain the system in an operational state to complete a function. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the steps of the above methods may be combined in any number of ways that advantageously results in more efficient use of the sensors, according to use requirements and expected charging times.”, [0086]
As to claims 11 and 17, Bier and Cronin teach these claims according to the reasoning provided in claim 5.

Claim 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier and Cronin further in view of Kudo (US 20170086738)
Regarding claim 6, Bier teaches an alert when a sampling rate is below a minimum sampling rate (i.e. coarse mode) based on the remaining battery capacity but not teach a notification with the “impossibility of measurement”. Kudo teaches further comprising 15a notification device which notifies the user of information, wherein in a case where the lowered sampling rate is below the predetermined sampling rate, the electric power control device notifies the user of impossibility of measurement 20using the notification device. ([0008], “In a case where the remaining capacity of the battery is low, the number of measurement items for which measurement is to be performed is reduced or the measurement interval is increased in order to reduce the power consumption.” And [0173], “The AP control unit 61 displays a warning screen 100 shown in FIG. 29 on the display 34B in response to the notification indicating that the measurement period from the determination unit 56 exceeds the measurement allowed period. For example, the warning screen 100 is popup-displayed on the initial setting input screen 65. A message showing that the measurement period exceeds the measurement allowed period and the power of the battery 17 may be exhausted before the end date and time in this setting”)
Bier, Cronin, and Kudo are analogous art. Kudo is cited to teach a similar concept of adjusting sampling rate of a sensor to control power consumption.  Based on Kudo, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bier to provide a notification that the battery will be exhausted with the sensor setting.  Furthermore, being able to notify the user of a battery issue improves on Bier by being able to charge the device and/or improve user satisfaction by preventing a failure. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to charge the device and/or improve user satisfaction by preventing a failure .
As to claims 12 and 18, Bier, Cronin, and Kudo teach these claims according to the reasoning provided in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        May 13, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187